Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered. By way of this response, Applicant has amended claims 2, 8, 19 and 21 and introduced new claims 45-51.
Claims 2, 5-6, 8, 11-12, 15-21, 27, 36, and 45-51 are pending in the application. Claims 11, 15-18, and 43-44 remain withdrawn from consideration.
Claims 2, 5-6, 8, 12, 19-21, 27, 36, and 45-51 are currently under examination before the Office.
The rejections of record can be found in the Previous Office action, dated October 8, 2021.

Claim Rejections - 35 USC § 112
Claims 19 and 21 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s amendments to the claims have addressed these issues, and the above rejections are hereby withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 8, 12, 19-21, and 45-46 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Okada by (US20120052080A1, cited previously). This is a new grounds of rejection.
Okada teaches Okada teaches the use of a peptide derived from IL-13R-alpha-2 for use as a vaccine, administered with an immunostimulatory agent (para. 0010-0012). Specifically, Okada teaches the sequences ALPFGFILV and WLPFGFILI (para. 0010). Under the broadest reasonable interpretation of claims 2 and 8, the antigenic peptide may comprise an amino acid sequence as set forth in SEQ ID NO: 31. The use of the term "an" to describe SEQ ID NO: 31 indicates that fragments of SEQ ID NO: 31 are within the scope of the claim, including those taught by Okada. For this reason, Okada anticipates the present claims. 
Okada further teaches that the immunogenic peptide may be loaded onto a cell (para. 0048).
Okada further teaches the use of pharmaceutically acceptable excipients, as well as the use of adjuvants (para. 0142-0143).
Applicant is invited to amend claims 2, 6, 8, 11, 12, 15, 19, 36, 45, 46, 48, and 50 to recite "an antigenic peptide comprising the amino acid sequence as set forth in SEQ ID NO: 31" in order to obviate this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5-6, 8, 12, 19-21, 27, 36, and 45-51 are rejected under 35 U.S.C. 103 as being unpatentable over Okada(US20120052080A1) in view of Debinski (US20080166374A 1), Buhrman (Immunol Res, 2013, 55: 34-47, cited in IDS), Eguchi (Cancer Research, 2006, 66(11): 5883-5891, cited in IDS), and Derouazi (US20180133339A1).
Applicant argues that there is no motivation to modify the wildtype IL-13R-alpha-2 peptide taught by Okada to arrive at the claimed invention, and that the cited references lack guidance which would lead a person of ordinary skill to select the appropriate substitutions to arrive at the claimed peptide. Applicant further argues that there is no reasonable expectation of success with regards to the desired cross-reactivity of the claimed peptide, and the properties of the claimed peptide are unexpected in view of the prior art. Additionally, Applicant has presented a Declaration under 37 CFR 1.132 from Dr. Joao Gamelas Magalheas as evidence traversing the rejection, demonstrating a lack of predictability of the claimed peptide in producing high immunogenic potential.
Applicant's arguments have been considered but are not found to be persuasive.
Unexpected results must be commensurate in scope with the claims. The unexpected results recited in the Magalheas declaration relate to only one embodiment of the claims, the sequence consisting of SEQ ID NO: 31. As stated supra, under the broadest reasonable interpretation of claims 2 and 8, the antigenic peptide may comprise an amino acid sequence as set forth in SEQ ID NO: 31. The use of the term "an" to describe SEQ ID NO: 31 indicates that fragments of SEQ ID NO: 31 are within the scope of the claim, including those taught by Okada. Applicant has presented no evidence that all peptides within the broad genus of an amino acid sequence as set forth in SEQ ID NO: 31 would possess the same unexpected properties as described by the Magalheas declaration.
This rejection is therefore maintained and extended to encompass new claims 45-51.
Applicant is invited to amend claims 2, 6, 8, 11, 12, 15, 19, 36, 45, 46, 48, and 50 to recite "an antigenic peptide comprising the amino acid sequence as set forth in SEQ ID NO: 31" in order to obviate this rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 5-6, 8, 12, 19-21, 27, 36, and 45-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3, 7-8, 10-11, 24-26 and 28 of copending Application No. 16/338,953 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to identical subject matter encompassing identical peptides. Specifically, the reference ‘953 application claims SEQ ID NO: 71 in claim 28, which is identical to the claimed SEQ ID NO: 31 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant has requested that this rejection be held in abeyance pending resolution of the other matters. This rejection is therefore maintained.

Claims 2, 5-6, 8, 12, 19-21, 27, 36, and 45-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 35 of copending Application No. 16/338,954 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘954 application claims SEQ ID NO: 18 in claim 35, which is identical to the claimed SEQ ID NO: 31 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. This is a new grounds of rejection.


Conclusion
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644